IN THE COURT OF APPEALS OF TENNESSEE
                                 AT JACKSON


                     PIERRE WRIGHT v. STAFF LINE LLC ET AL.

                      Appeal from the Chancery Court for Shelby County
                          No. CH120828    Arnold B. Goldin, Judge




            No. W2013-01726-COA-R3-CV - Filed September 19, 2013


Appellant’s failure to timely file a notice of appeal deprives this court of jurisdiction to
hear the matter and this appeal must be dismissed.

                   Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

A LAN E. H IGHERS, P.J.W.S., D AVID R. F ARMER, J., A ND H OLLY M. K IRBY, J.

Pierre Wright, Memphis, Tennessee, appellant, pro se.

Kirk Caraway, Memphis, Tennessee, for the appellee, Staff Line, LLC.

Derek C. Jumper, Nashville, Tennessee, for the appellee, Commissioner of Tennessee
Department of Labor and Workforce Development.

                                   MEMORANDUM OPINION 1

      The self-represented appellant, Pierre Wright, filed a Notice of Appeal with the
Shelby County Chancery Court on July 18, 2013, stating that he appealed the final
judgment entered by the trial court on December 3, 2012. The Certificate of Service on


       1
           Rule 10 of the Rules of the Court of Appeals of Tennessee provides:

       This Court, with the concurrence of all judges participating in the case, may affirm, reverse
       or modify the actions of the trial court by memorandum opinion when a formal opinion
       would have no precedential value. When a case is decided by memorandum opinion it shall
       be designated “MEMORANDUM OPINION”, shall not be published, and shall not be cited
       or relied on for any reason in any unrelated case.
the trial court’s order of indicates that an unsigned copy of the order was mailed to
Appellant on November 30, 2012.

       On August 14, 2013, Appellee Staff Line, LLC filed a motion requesting that the
Court dismiss this appeal for Appellant’s failure to timely file the Notice of Appeal. On
that same date, Appellant filed a document with the Clerk of this Court which appears to
be a response to the pending motion. Upon our review of the pending motion and the
response thereto, it appears that Appellant filed his Notice of Appeal on July 18, 2013,
and that date is more than thirty (30) days past the entry date of the final judgment
appealed.

        The thirty-day time limit for filing a notice of appeal set forth in Rule 4 of the
Tennessee Rules of Appellate Procedure is mandatory and jurisdictional in civil matters.
Albert v. Frye, 145 S.W.3d 526, 528 (Tenn. 2004); Binkley v. Medling, 117 S.W.3d 252,
255 (Tenn. 2003). The Tennessee Rules of Appellate Procedure expressly prohibit this
Court from either waiving or extending that time period. See T.R.A.P. 2 and 21(b). Thus,
the failure to timely file a notice of appeal deprives this court of jurisdiction to hear the
matter and therefore, this appeal must be dismissed.

                                        Conclusion

       For the foregoing reasons, we dismiss this appeal for failure to timely file the notice
of appeal. Costs of this appeal are taxed to the appellant, Pierre Wright, for which execution
may issue if necessary.

                                           PER CURIAM




                                             -2-